                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

BRYAN KEITH RICHARDSON,                        )
                                               )
                      Plaintiff,               )
                                               )
v.                                             )   Case No. CIV-18-763-D
                                               )
UNITED STATES OF AMERICA, et al.,              )
                                               )
                      Defendants.              )


                                         ORDER

         This matter is before the Court for review of the Supplemental Report and

Recommendation issued by United States Magistrate Judge Gary M. Purcell pursuant to

28 U.S.C. § 636(b)(1)(B) and (C) on June 28, 2019. After a thorough 28-page analysis,

Judge Purcell finds that the Amended Complaint fails to state a plausible claim, and

recommends that the Court grant Defendants’ Motion to Dismiss pursuant to Fed. R. Civ.

P. 12(b)(6) and dismiss the remaining defendants (who were not served with process)

pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A.

         Plaintiff has failed to file a timely objection, even though the Court granted him a

30-day extension of time to object. See Order of July 26, 2019 [Doc. No. 67]. Under

the circumstances, the Court finds that Plaintiff has waived further review of all issues

addressed in the Supplemental Report. See Moore v. United States, 950 F.2d 656, 659

(10th Cir. 1991); see also United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir.

1996).
       IT IS THEREFORE ORDERED that Judge Purcell’s Supplemental Report and

Recommendation [Doc. No. 64] is ADOPTED in its entirety. The Individual Defendants’

Motion to Dismiss [Doc. No. 50] is GRANTED, and Plaintiff’s action against all remaining

defendants is DISMISSED, pursuant to Fed. R. Civ. P. 12(b)(6) and 28 U.S.C. § 1915A.1

A separate judgment in favor of Defendants shall be entered.

       IT IS SO ORDERED this 26th day of August, 2019.




       1
         Other defendants were dismissed by their omission from the Amended Complaint,
which superseded Plaintiff’s original pleading, and by the Order of October 5, 2018 [Doc. No. 17].

                                                2
